             Case 20-31884 Document 116 Filed in TXSB on 03/30/20 Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                       §
    In re:                                                             § Chapter 11
                                                                       §
    SHERIDAN HOLDING COMPANY I, LLC, et al.,1                          § Case No. 20-31884 (DRJ)
                                                                       §
                                       Debtors.                        § (Jointly Administered)
                                                                       §

                      NOTICE OF (I) ENTRY OF ORDER APPROVING
                   THE DEBTORS’ DISCLOSURE STATEMENT FOR, AND
              CONFIRMING, THE DEBTORS’ AMENDED JOINT PREPACKAGED
             CHAPTER 11 PLAN AND (II) OCCURRENCE OF THE EFFECTIVE DATE


TO ALL CREDITORS, INTEREST HOLDERS, AND OTHER PARTIES IN INTEREST:

        PLEASE TAKE NOTICE that on March 24, 2020, the Honorable David R. Jones, United
States Bankruptcy Judge of the United States Bankruptcy Court for the Southern District of Texas
(the “Bankruptcy Court”), entered the Order Approving the Debtors’ Disclosure Statement for,
and Confirming, the Debtors’ Amended Joint Prepackaged Chapter 11 Plan [Docket No. 76] (the
“Confirmation Order”), confirming, as modified therein, the Debtors’ Amended Joint
Prepackaged Plan of Reorganization of Sheridan Holding Company I, LLC and Its Debtor
Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 11] (the “Plan”).2

        PLEASE TAKE FURTHER NOTICE that copies of the Confirmation Order, the Plan,
and all documents filed in these chapter 11 cases are available free of charge by visiting
http://cases.primeclerk.com/Sheridan. You may also obtain copies of any pleadings by visiting
the Court’s website at https://ecf.txsb.uscourts.gov in accordance with the procedures and fees set
forth therein.

      PLEASE TAKE FURTHER NOTICE that the Effective Date of the Plan occurred on
March 30, 2020.




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Sheridan Holding Company I, LLC (7648); Sheridan Investment Partners I, LLC (8607);
      Sheridan Production Partners I, LLC (8094); Sheridan Production Partners I-A, L.P. (8100); Sheridan Production
      Partners I-B, L.P. (8104); Sheridan Production Partners I-M, L.P. (8106); and SPP I-B GP, LLC (8092). The
      location of the Debtors’ service address is: 1360 Post Oak Blvd., Suite 2500, Houston, Texas 77056.
2
      Capitalized terms used but undefined herein shall have the meanings given to them in the Plan and the
      Confirmation Order, as applicable.
        Case 20-31884 Document 116 Filed in TXSB on 03/30/20 Page 2 of 4




        PLEASE TAKE FURTHER NOTICE that all requests for payment of Professional Fee
Claims for services rendered and reimbursement of expenses incurred prior to the Confirmation
Date must be Filed no later than forty-five (45) days after the Effective Date. The Bankruptcy
Court shall determine the Allowed amounts of such Professional Fee Claims after notice and a
hearing in accordance with the procedures established by the Bankruptcy Court. The Reorganized
Debtors shall pay Professional Fee Claims in Cash in the amount the Bankruptcy Court allows,
including from the Professional Fee Escrow Account, which the Reorganized Debtors will
establish in trust for the Professionals and fund with Cash equal to the Professional Fee Amount
on the Effective Date.

        PLEASE TAKE FURTHER NOTICE that, the Plan and its provisions are binding on
the Debtors, the Reorganized Debtors, any Holder of a Claim or Interest and such Holder’s
respective successors and assigns, whether or not the Claim or Interest of such Holder is Impaired
under the Plan, and whether or not such Holder or Entity voted to accept the Plan.

       PLEASE TAKE FURTHER NOTICE that, the Plan and Confirmation Order contain
other provisions that may affect your rights. You are encouraged to review the Plan and
Confirmation Order in their entirety.




                          [Remainder of page intentionally left blank]




                                                2
            Case 20-31884 Document 116 Filed in TXSB on 03/30/20 Page 3 of 4




Houston, Texas
March 30, 2020

/s/ Matthew D. Cavenaugh
Matthew D. Cavenaugh (TX Bar No. 24062656)   Joshua A. Sussberg, P.C. (admitted pro hac vice)
JACKSON WALKER L.L.P.                        Steven N. Serajeddini (admitted pro hac vice)
1401 McKinney Street, Suite 1900             KIRKLAND & ELLIS LLP
Houston, Texas 77010                         KIRKLAND & ELLIS INTERNATIONAL LLP
Telephone:     (713) 752-4200                601 Lexington Avenue
Facsimile:     (713) 752-4221                New York, New York 10022
Email:         mcavenaugh@jw.com             Telephone:      (212) 446-4800
                                             Facsimile:      (212) 446-4900
Proposed Co-Counsel to the Debtors           Email:          joshua.sussberg@kirkland.com
and Debtors in Possession                                    steven.serajeddini@kirkland.com

                                             -and-

                                             Spencer A. Winters (admitted pro hac vice)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL LLP
                                             300 North LaSalle Street
                                             Chicago, Illinois 60654
                                             Telephone:       (312) 862-2000
                                             Facsimile:       (312) 862-2200
                                             Email:           spencer.winters@kirkland.com

                                             Proposed Co-Counsel to the Debtors and Debtors in
                                             Possession
       Case 20-31884 Document 116 Filed in TXSB on 03/30/20 Page 4 of 4




                                    Certificate of Service

        I certify that on March 30, 2020, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                     /s/ Matthew D. Cavenaugh
                                                     Matthew D. Cavenaugh
